TROUTMAN SANDERS LLP
875 Third Avenue
New York, New York 10022
Tel: (212) 704-6000
Fax: (212) 704-6288
Aurora Cassirer
Brett D. Goodman
Alissa K. Piccione
Aurora.Cassirer@troutman.com
Brett.Goodman@troutman.com
Alissa.Piccione@troutman.com

Counsel to the Plaintiff
The D&M Capital Group, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   X
In re:
                                                                         Chapter 11
THE D&M CAPITAL GROUP, LLC,
                                                                         Case No. 19-11711(SCC)
                                          Debtor.
-------------------------------------------------------------------- X
THE D&M CAPITAL GROUP, LLC,

                                         Plaintiff,

-against-

ESSEX GLOBAL TRADING, LLC, ALEKS PAUL,                                   Adv. Pro. No. 19-01300 (SCC)
and “JOHN DOES,” said names being fictitious and
unknown,

                                         Defendants,
-and-

RADWAN DIAMOND & JEWELLERY TRADING,
ULTIMATE DIAMOND CO., S.B. DIAMOND CORP.,
PALAWAN HOLDINGS LIMITED, and
GEMCUT S.A.,

                                         Nominal Defendants.

                                                                   X
                                  ORDER TO SHOW CAUSE

        UPON the reading and filing of the Declaration of Aurora Cassirer, dated September 13,

2019, and upon all the pleadings, proceedings and papers had in this action it is hereby

        ORDERED that Essex Global Trading, LLC, and Aleks Paul (together, the “Defendants”)

SHOW CAUSE before this Court, at the United States Courthouse located at One Bowling Green,

New York, New York at ____________     9/26/19
                        12:00 p.m. on________________ why an order should not be made

and entered: (i) temporarily, preliminarily and/or permanently, enjoining and restraining the

Defendants, and all persons known and unknown acting on their behalf or in concert with them,

in any manner or by any means, from transferring, selling, encumbering, or otherwise disposing

of the first four items identified in the chart attached hereto as Exhibit 1 (collectively, the “Four

Stones”); and (ii) directing the Defendants to immediately bring back the Four Stones and place

them in transit from their current location(s) to the United States and, upon their return,

depositing the Four Stones in the vault at Chase Bank where Item Nos. JE0104 and JP105 are

currently being kept, or some other safe location under control of counsel; and (iii) granting any

such other relief as the Court may deem just and proper; and it is further

        ORDERED that, pending the hearing of this Order to Show Cause, Defendants are

temporarily enjoined from transferring, selling, encumbering, or otherwise disposing of the Four

Stones; and it is further

        ORDERED that service of a copy of this Order, together with the papers upon which it is

granted, upon all parties by email and overnight mail on or before the 16th day of September

2019, shall be deemed good and sufficient service, and Plaintiff shall file proof of such service on

the docket of this action.
Dated: New York, New York
       September 13, 2019
                            SO ORDERED:


                            /S/ Shelley C. Chapman
                            HONORABLE SHELLEY C. CHAPMAN
                            UNITED STATES BANKRUPTCY JUDGE
                            EXHIBIT 1



DIAMOND TRANSACTIONS

 Party        Date of    Description                   Notes
 delivering   delivery
 goods
 D&M          May 21,    Class JR0182 - One PL Ring    Invoice No.
              2019       with 23.38 CTS,KASHMIR        12462
                         SAPPHIRE WITH (2) BLTS
                         0.89 AND 0.83 CTS JR0182
                         CLASS DM2950 10.51 PS
                         FDORPK VS1

 D&M          May 9,     Qty 107 - Class DM 2950 -     Memo No.
              2019       Item No. JR0280 - YG          5296
                         Diamond Ring with SE 10
                         02CT FVY VS2 Set with
                         FYI Melee 2 15 CT TW
 D&M          March      Qty 1009    Ct 10.8           Memo No.
              28, 2019   Item No. JR0306               5276
                         Platinum Ring with Ruby
                         7.02 CT surrounded by
                         8 OV 3.43 CT with Micro
                         Pave on Shank 35 CT
 D&M          Feb. 28,   Qty 12     34.97 Ct           Memo No.
              2019       Item No. JE0104               5251
                         A Pair of Emerald Pearl and
                         Diamond Earring with Two
                         Drop Emerald Briolettes

                         Item No. JP 0105     One
                         cross pndt with (7) FIPK
                         Diamonds 4.69CTS TTL
                         AND 117 CTS White melee
                         0.2 CTS TTL ON CAPS AT
                         END
